      Case 3:20-cv-00683-JWD-EWD                    Document 1-3             10/14/20 Page 1 of 2

                                                                         Service of Process
                                                                         Transmittal
                                                                         09/28/2020
                                                                         CT Log Number 538307508
TO:      Kim Lundy Service Of Process
         Walmart Inc.
         702 SW 8TH ST
         BENTONVILLE, AR 72716-6209

RE:      Process Served in Louisiana

FOR:     WALMART INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Sanford Brenda, Pltf. vs. Walmart Inc., Dft.
DOCUMENT(S) SERVED:               Citation, Petition
COURT/AGENCY:                     21st Judicial District Court, Parish of Livingston, LA
                                  Case # 000000167788
NATURE OF ACTION:                 Personal Injury - Slip/Trip and Fall - 08/26/2019
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Baton Rouge, LA
DATE AND HOUR OF SERVICE:         By Process Server on 09/28/2020 at 09:15
JURISDICTION SERVED :             Louisiana
APPEARANCE OR ANSWER DUE:         Within 15 days after service
ATTORNEY(S) / SENDER(S):          Kyle C. Matthias
                                  Tucker Law Firm
                                  1130 St. Charles Ave.
                                  New Orleans, LA 70130
                                  504-584-8812
ACTION ITEMS:                     CT has retained the current log, Retain Date: 09/28/2020, Expected Purge Date:
                                  10/03/2020

                                  Image SOP
                                  Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                         Page 1 of 1 / SC
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.


                                                                                                            EXHIBIT B
                   Case 3:20-cv-00683-JWD-EWD                           Document 1-3           10/14/20 Page 2 of 2


r
i                                                                                                                                                            I
                                                            Citation                                                                                         I
                                                                                                                                                             1
I                                                                                                                                                            I
1                                                    PETITION FOR DAMAGES                                                                                    I
                                                                                                                                                             I
I                                                                                                                                                            I
                                                                                                                                                             I
g    SANFORD, BRENDA
                                                                <0mj/t                                                                                       i
                                                                                                                                                             i
I                                                                    &                                      Case; 000000167788
                                                                                                            Division: A                                      I
                                                                                                                                                             g
 f   Fs.                                                                       Iit                          21st Judicial District Court                     1
I1                                                                                                          Parish of Livingston
     WALMARTINC                                                 VTv^y                                       State of Louisiana
                                                                                                                                                             I
                                                                                                                                                             I
I                                                                                                                                                            I
I                                                                                                                                                            g
1                                                                                                                                                            i
1                                                                                                                                                            g
I
1                                                                                                                                                            i
1          To: WALMART INC THROUGH ITS AGENT OF SERVICE
I                                                                                                                                                            i
               CT CORPORATION SYSTEM                                                                                                                         I
I                                                                                                                                                            g
I                                                                                                                                                            1
I              3867 PLAZA TOWER DRIVE                                                                                                                        I
g                                                                                                                                                            I
1              BATON ROUGE LA 70816,                                                    of EAST BATON ROUGE Parish                                           I
I                                                                                                                                                            g
g                                                                                                                                                            I
g                                                                                                                                                            I
g                                                                                                                                                            g
1              YOU ARE HEREBY SUMMONED to comply with the demand contained in the petition ofwhich a                                                         I
g                                                                                                                                                            I
                                                                                                                                                             I
1
1          true and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance, either by                                         1
                                                                                                                                                             g
g
g                                                                                                                                                            g
g
g
           filing a pleading or otherwise, the 21s' Judicial District Court in andfor the Parish ofLivingston, State of                                      g
                                                                                                                                                             I
I                                                                                                                                                            I
                                                                                                                                                             ?
           Louisiana, within FIFTEEN (15) days after the service hereof, under penalty ofdefault.
g                                                                                                                                                            I
g
g
I
                                                                                                                                                             11
I                                                                                                                                                            g
I                                                                                                                                                            g
g              WITNESS MY HAND AND SEAL 0^ff§j§lMF A T LIVINGSTON, LOUISIANA, ON                                                                             g
                                                                                                                                                             g
                                                                                                                                                             I
1          SEPTEMBER 15, 2020          cv~r':'~^                                                                                                             1
g                                                    ration *&>
I
                                        CTCovP°                                                                                                              g
                                                                                                                                                             I
I                                                                                Clerk of Court                                                              t
g
g
g
i                                          S£P-
                                           --
                                                    <2$
                                                          ,
                                                                  \^p^arish ofLivingston
                                                               doconj
                                                                        en*
                                                                                 21st Judicial District                                                      g
                                                                                                                                                             g
                                                                                                                                                             I
g                                         ,nQ a COPY °0\ Brenna                 O                                                                            l
                                                                                                                                                             I
l                                                                                                                                                            1
                                  W iend 0=aute|jard " <>     •                                                                                              g
I                             O -e£                                                                                                                          l

g                                       r.                                                     Hrt
g                                                                                                                                                            1
     Attorney                                  p^STo^aSl
1                                     St\eritf. p
g    KYLE C. MATTHIAS "oGpuri                                                                                                 '"'"-."J

                                                                                                                            f •    i
                                                                                                                                                             I
                                                                                                                                                             1
1                                                                                                                           C;>          •                   §
|    11 30 ST. CHARLES AVE                                                                                                                       ; '73       g
                                                                                                                           o                                 I
|    NEW ORLEANS LA 70130                                                                                                  w

                                                                                                                           c— '




I                                                             Service Information
                                                                                                                     'I
                                                                                                                                                             Ig
                                                                                                                                                             g
i                                                                                                                                                            g
II   Received on the             day of                                       , 20        and on the            day of co                    .               I
                                                                                                                                                             g
g                                                                                                                /                                           g
                                                                                                                          o
g
g                                                                                                                                                            g
1                              , 20       served the above named party as follows:                                                                           g
i                                                                                                                                                            1
                                                                                                                                                             g
g
g
|    Personal Service on the party herein named
                                                                                                                                                             1
|    Domiciliary Service on the party herein named by leaving the same at his/her domicile in the parish in the                                              g
|    hands of                                                   j a person apparently over the age ofseventeen                                               g
                                                                                                                                                             I
                                                                                                                                                             i
|    years, living and residing in said domicile and whose name and other facts connected with this service, I                                               I
|    learned by interrogating the saidperson, saidparty herein being absentfrom his/her residence at the time of                                             Ig
                                                                                                                                                             I
I    said service.
1                                                                                                                                                            1
     DUE & DILIGENT UNABLE TO SERVE BECAUSE:                                                                                                                 g
                                                                                                                                                             I
                                                                                                                                                             i
1                                                                                                              received
I                                                                                                                                                            I
                                                                                                                                                             g
g                                                                                                                                                            g
I
g
                                                                                                              $£p 2 5                                        g
                                                                                                                                                             g
     Returned:                                                                                                                                               I
                                                                                                                                                             g
I    Parish of                                                                            day of          c.pR. sheriffs Ogp                             ,   I
                                                                                                                                                             I
                                                                                                                                                             g
I1                                                                                                                                                           g
                                                                                                                                                             g
^1   Service          $                                                                                                                                      I
                                                                                                                                                             I
g                                                                   By:                                                                                      g
g
g    Mileage          $                                                       Deputy Sheriff
I                                                                                                                                                            g
1                                                                                                                                                            I
g                                                                                                                                                            I
                                                                                                                                                             g
11   Total            5
I
g
I
                                                                                                                                                             g
g                                                                                                                                                            I
g
1
I                                                               [ ORIGINAL ]                                                                                 Ig
g                                                                                                                                                            I
I                                                                                                                                                            g
g



                                                                                                                      EXHIBIT
                                                                                                                      EXHIBIT B
                                                                                                                              B
